Citation Nr: 0925685	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  99-14 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, to include as secondary to service-connected 
disabilities.

2.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 10 percent disabling from January 15, 
1999.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel



INTRODUCTION

The veteran had active service from August 1971 until 
December 1974.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas, that denied an increased rating 
for left ear hearing loss.  That determination also denied a 
request to reopen a claim of entitlement to service 
connection for a back disability.  Also on appeal is an April 
2002 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in San Diego, California, which 
denied a claim of entitlement to TDIU.

At the time of the December 1998 rating decision, service 
connection was not in effect for bilateral hearing loss.  
Rather, a disability rating was only in effect as to the left 
ear.  However, in a July 2002 rating action, the veteran's 
service-connected hearing loss was expanded to include both 
ears, effective January 15, 1999.  

In December 2006, the appeal came before the Board.  At that 
time, the claim of entitlement to an increased rating for 
left ear hearing loss, evaluated as 10 percent disabling 
prior to January 15, 1999, was denied.  The remaining issues, 
as set forth on the title page of the instant decision, were 
remanded for additional development.  As the remand 
instructions have been substantially complied with, the 
matter is now ready for appellate consideration.  

It is noted that the Veteran presented testimony at a 
September 2006 hearing before a Veterans Law Judge who is no 
longer at the Board.  In April and May 2009, he was sent 
letters advising him of his right to a new hearing if he so 
desired.  Those communications indicated that if he did not 
respond within 30 days, it would be assumed that he did not 
want another hearing and would proceed with his appeal.  Such 
letters went unanswered, and thus no further development is 
required in this regard, as no hearing request is pending.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed April 1997 decision, the RO denied a 
claim of entitlement to service connection for a low back 
disability.

2.  The evidence added to the record since April 1997, when 
viewed in connection with the evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  Throughout the rating period on appeal, the Veteran's 
bilateral hearing loss has been manifested, at its worst, by 
Level I in right ear, and no more than Level XI in left ear.





CONCLUSIONS OF LAW

1.  The July 1997 RO decision which denied a claim of 
entitlement to service connection for a low back disability 
on a secondary basis, and which declined to reopen a claim on 
a direct basis, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the July 1997 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a low 
back disability have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156 (as in effect prior to August 29, 2001).

3.  From January 15, 1999, the criteria for an evaluation in 
excess of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In the present case, one of the unfavorable rating decisions 
on appeal was decided and appealed prior to the enactment of 
the current § 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial rating 
decision, the RO did not err in not providing such notice.  
Rather, the veteran has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

With respect to the low back issue, service connection had 
been previously denied.  Thus, the current appeal involves a 
request to reopen that claim.  In claims to reopen, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In the present case, VCAA notice letters issued in January, 
March, and October 2007 set forth the criteria for new and 
material evidence and identify the basis for the prior final 
denial.  Accordingly, such letters satisfy the requirements 
under Kent.

The Board acknowledges that, in the present case, appropriate 
Kent notice was not issued prior to the initial adverse 
determination on appeal.  Similarly, Dingess notice was also 
furnished following the decision on appeal.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the letters dated in 2007, as discussed above, 
were content compliant regarding Kent.  Also, a March 2006 
letter was compliant with respect to the Dingess 
requirements.  Moreover, all such communications were 
followed by a readjudication of the claim, most recently in 
October 2008.  Accordingly, the timing defect has been cured.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The VCAA notice letters of record do not satisfy the 
requirements under Vazquez-Flores.  Thus, the notice in this 
case is deemed deficient.  In this regard, the U.S. Court of 
Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that 
VA must bear the burden of proving that such an error did not 
cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  The 
U.S. Supreme Court, however, has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of 
decision of the Board, a court shall take due account of rule 
of prejudicial error.  The Supreme Court in essence held 
that-except for cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing 
the claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

The Veteran has not here contended to have been prejudiced by 
any notice deficiency here, and the record does not otherwise 
indicate such.  Moreover, 
supplemental statements of the case set forth the diagnostic 
criteria for the hearing loss disability at issue and also 
included the provisions of 38 C.F.R. §§ 3.321, which 
reference impairment in earning capacity as a rating 
consideration.  Furthermore, a March 2006 Dingess letter 
apprised the Veteran of the need to show the nature and 
symptoms of his condition and the impact of his disability on 
his employment. 

Based on the above, the Veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.  
Accordingly, the notice errors here did not affect the 
essential fairness of the adjudication and again, the Veteran 
has not so claimed.  

In sum, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at a September 2006 hearing 
before the Board.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

A claim of entitlement to service connection for a low back 
disability was first considered by the RO in February 1986.  
At that time, the claim was denied.  The Veteran did not 
appeal that determination and it became final.  See 
38 U.S.C.A. § 7105.  Subsequently, the Veteran re-raised a 
spine claim, and a July 1997 Hearing Officer's Decision 
denied service denied service connection for a low back 
injury claimed as secondary to a service-connected left ankle 
fracture.  That Hearing Officer's Decision also declined to 
reopen the previously denied spine claim on a direct basis.  
An appeal was initiated, but not perfected as to that 
determination.  

In April 1998, the Veteran again raised a claim of 
entitlement to service connection for a low back disability.  
In a December 1998 rating decision that is the subject of the 
instant appeal, the RO denied that claim.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a low back disability, as either directly 
related to active service or as secondary to a service-
connected left ankle fracture.

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim prior to this date, the earlier 
version of the law is applicable in this case.  Under the old 
regulation, new and material evidence is defined as evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Lay assertions 
of medical causation, however, cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final denial 
in July 1997 included service treatment records, post-service 
clinical and examination reports, and the Veteran's own 
statements.  

The service treatment records reflect a normal entrance 
examination in August 1971.  There was an isolated complaint 
of low back pain, nonspecific in nature, in February 1972, 
with no additional treatment during active service.  Although 
a report of medical history dated in August 1974 indicated 
recurrent low back pain, the separation examination conducted 
at that time showed normal objective findings.  

The post-service evidence included a December 1994 VA 
examination revealing a diagnosis of chronic lumbosacral 
strain.  There was no opinion causally relating that finding 
to active service.  

VA clinical records dated in 2006 showed treatment for back 
symptomatology, without addressing the etiology of the 
disorder.  A January 1997 VA examination described a medical 
history in which the Veteran fell from a Howitzer in service, 
in 1973.  The examiner diagnosed a status post compression 
fracture at T-12/L-1.  The examiner stated that such finding 
appeared to be attributable to the in-service fall.  The 
current active back disability, however, was diagnosed as 
herniated nucleus pulposus, by history.  As to that 
disability, the Veteran concluded that it was not possible to 
state whether such finding was related to the in-service 
fall.  He proceeded to state that, on the basis of reasonable 
medical probability, the 1973 injury could be eliminated as a 
causative factor contributing to the current disability, and 
he suspected that unreported events over the last 23 years 
played a much more significant role in the current 
symptomatology.  Essentially, then, although the old 
compression fracture was causally linked to service, no 
chronic residuals were associated with such diagnosis.  
Moreover, the active disability diagnosed was found not to 
relate to active service.

Regarding the lay statements from the Veteran, these 
discussed his in-service fall, and his belief that his 
current back problems were due to that incident.  
Additionally, his statements also expressed the belief that 
his back disability was due to his left ankle fracture, which 
was sustained in the 1973 in-service fall.  Further regarding 
his medical history, he stated at an April 1997 RO hearing 
that he did not seek treatment for a back disability upon 
separation from active service and that he first noticed 
serious back problems after discharge, when working in 
construction and putting up dry wall.  

Based on the above, the RO denied the claim in July 1997, 
finding that the overall evidence failed to show that a 
chronic lumbar disability was incurred during active service.  

Evidence added to the record since the time of the last final 
rating decision in July  1997 includes VA and private 
clinical records revealing continuing complaints and 
treatment referable to the low back.  Regarding etiology, a 
VA examiner in August 1998 found that the Veteran developed 
back pain while performing post-service construction work.  
In his opinion, he could not relate the current disability to 
a single incident of trauma, and he could not establish a 
relationship between the current problems and the Veteran's 
left ankle disability.  Also added to the record were 
additional statements from the Veteran, in which he continued 
to cite an in-service fall, and his service-connected left 
ankle fracture, as the causes of his current low back 
disability.  At a hearing before the Board in September 2006, 
he stated that he first experienced low back pain when he 
fell during service.  He also stated that he first sought 
treatment some time in the 1980s, when he suffered another 
fall.  He reported that he sustained a specific back injury 
at that time.

The evidence detailed above was not previously before agency 
decisionmakers. Accordingly, such evidence is found to be new 
under 38 C.F.R. § 3.156(a).

Although new, the evidence added to the record subsequent to 
the last final rating decision in July 1997 is not material.  
Indeed, such evidence is not so significant that it must be 
considered to fairly decide the claim.

The veteran's original claim had been denied because the 
evidence failed to demonstrate continuity of low back 
symptomatology dating back to active service, and failed to 
contain a medical opinion causally relating the current low 
back disability to service or to a service-connected 
disability.  Such evidence remains lacking.  In fact, the new 
evidence tends to weigh against the claim, as it contains 
statements from the Veteran indicating a separate, post-
service back injury, and also contains VA opinions which do 
not attribute current back problems to service or to the 
service-connected left ankle fracture.  Accordingly, the 
requirements under 38 U.S.C.A. § 3.156(a) have not been met, 
and the request to reopen the previously denied claim of 
entitlement to service connection for a low back disability, 
on direct and secondary bases, is denied.  

III.  Increased Ratings

As noted previously, the Veteran's disability evaluation for 
hearing loss encompassing the period prior to January 15, 
1999, was finally decided by the Board in December 2006.  The 
sole question for consideration here is whether his bilateral 
hearing loss warrants a rating in excess of 10 percent from 
that date forward.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2008).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical row appropriate to 
the numeric designation level for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. §§ 4.85(b), 4.87 (2008).

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

In the present case, the claims folder contains VA audiologic 
evaluations dated in January, May, and June 1999.  Such 
tests, however, were not fully compatible with the provisions 
for evaluating hearing loss for VA purposes, as speech 
discrimination was not performed under Maryland CNC standard.  

The Veteran was afforded a VA fee basis audiologic 
examination in September 2001.  His pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
25
35
LEFT
95
95
100
105

Based on the above, the Veteran's puretone threshold average 
for the right ear was 25.25.  His average for the left ear 
was 98.75.  Speech recognition ability was 92 percent in the 
right ear and 0 percent in the left.  

The Veteran was underwent another VA fee basis audiologic 
examination in May 2002.  His pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
30
45
LEFT
100
100
95
95

Based on the above, the Veteran's puretone threshold average 
for the right ear was 30.  His average for the left ear was 
98.  Speech recognition ability was 100 percent in the right 
ear and 4 percent in the left.  

Most recently, a VA audiologic examination was performed in 
May 2007.  His pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
25
35
LEFT
95
95
90
95

Based on the above, the Veteran's puretone threshold average 
for the right ear was 22.5.  His average for the left ear was 
93.75.  Speech recognition ability was 96 percent in the 
right ear and 4 percent in the left.  

Applying the above findings to the rating criteria for 
hearing impairment, the Board finds that the criteria for a 
rating in excess of 10 percent from January 15, 1999, have 
not been met.  Considering that, at its worst, the Veteran's 
right ear manifests an average puretone threshold of 30 
decibels, with a 92 percent speech discrimination, reference 
to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing 
loss to be Level I impairment.  Moreover, considering that, 
at its worst, the Veteran's left ear manifests an average 
puretone threshold of 98.75, with a 0 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows his left ear hearing loss to be Level XI impairment.  
Moreover, although the left ear findings demonstrate an 
exceptional pattern of hearing loss under 38 C.F.R. 
§ 4.86(a), application of Table VIA yields a lesser score of 
X.  Thus, the result of XI derived under Table VI will be 
used here, as it is more beneficial to the Veteran.  

Under Table VII, a combination of Level XI hearing loss and 
Level I hearing loss yields a rating of 10 percent.  Thus, 
there is no basis for an increased evaluation here, for any 
portion of the rating period on appeal.

The rating schedule is the sole mechanism by which a Veteran 
can be rated, excepting only referral for extraschedular 
consideration and the provisions of special monthly 
compensation.  See 38 C.F.R. Part 4.  As noted above, 
bilateral hearing loss is rated solely under Diagnostic Code 
6100, 38 C.F.R. § 4.85.  The Board also notes that the 
substance and application of Diagnostic Code 6100 have been 
upheld as reasonable exercises of the Secretary's rulemaking 
authority.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
Neither the Board nor the RO may disregard the schedule or 
assign ratings apart from those authorized by the Secretary 
and both must apply the relevant provisions.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record).  
An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  Id. 
at 115-116.  When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
hearing loss, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
evidence does not demonstrate other related factors.  The 
Veteran has not required frequent hospitalization due to 
service-connected disorders.  Moreover, marked interference 
with employment has not been shown.  In the absence of any 
additional factors, the RO's failure to consider or to refer 
this issue for consideration of an extraschedular rating was 
not prejudicial.


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a back disability is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss from January 15, 1999, is denied.


REMAND

Regarding the TDIU claim, additional development is required, 
as will be explained below.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when (1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and (2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Marginal employment is not considered 
substantially gainful employment.  A total disability rating 
may also be assigned pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b) for veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

In the present case, the Veteran has multiple service-
connected disabilities, which yield a combined rating of 50 
percent from August 1, 2000 (discounting a subsequent 
temporary total rating from June 20, 2004, to May 1, 2005).  
He does not meet the threshold requirements set forth under 
38 C.F.R. § 4.16(a).  He nevertheless, however, maintains 
that his service-connected disabilities preclude employment.  
To date, no VA examiner has considered whether he is 
unemployable (aside from on a temporary basis) due to 
service-connected disability.  Therefore, such an opinion 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review 
the claims folder and state whether it is 
at least as likely as not that the 
Veteran is unable to obtain and maintain 
substantially gainful employment solely 
as a result of his service-connected 
disabilities, considering his educational 
and work background.  If he is 
unemployable for reasons other than 
service-connected disability, such 
reasons should be specified.  If the 
examiner believes that an objective 
evaluation of the Veteran is required to 
fully respond to this inquiry, then one 
should be arranged.  All opinions 
provided should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


